- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of September, 2010 Commission File Number 32297 CPFL Energy Incorporated (Translation of Registrant's name into English) Rua Gomes de Carvalho, 1510, 14º andar, cj 1402 CEP 04547-005 - Vila Olímpia, São Paulo  SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . SUMMARY OF RESOLUTIONS 159th MEETING OF THE BOARD OF DIRECTORS CPFL Energia S.A. informs its shareholders and the market in general, that at its 159th Meeting of the Board of Directors held on September 29, 2010 the following matters were discussed: I. Approval and Vote Recommendation: Contracting of BNDES financing by CPFL Geração, with a guarantee of CPFL Energia along with guarantees from CPFL Geração and subsidiaries (Santa Clara I, Santa Clara II, Santa Clara III, Santa Clara IV, Santa Clara V, Santa Clara VI and Eurus V) for investment in the Santa Clara Wind Park ; II. Vote Recommendation: Reform of the Bylaws of the Company's Chumpitaz Participacões S.A. subsidiary; III. Vote Recommendation: Acquisition of double T concrete posts by the CPFL Paulista, CPFL Piratininga, CPFL Santa Cruz, CPFL Sul Paulista, CPFL Jaguari, CPFL Mococa and CPFL Leste Paulista subsidiaries; IV. Other issues not inherent to CVM Instruction 358/2002, as amended . Sao Paulo, September 29, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:September 30, 2010 CPFL ENERGIA S.A. By: /
